 152DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal895,NUnitedBrotherhoodofCarpenters,AFL-CIO;District CouncilNo. 12,United Associ-ationofJourneymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada;Local 543,United Associationof Journeymen and Apprentices of The PlumbingAnd Pipefitting Industry of the United States andCanada;InternationalBrotherhood of ElectricalWorkers,Local501; International Building andCommon Laborers Union of America,Local 55;Metallic Lathers Union of New York andVicinityLocalUnionNo. 46, Wood, WireAnd MetalLathers International Union;Sheet Metal WorkersUnion Local 38;WestchesterBuilding and Con-structionTrades Councils ofWestchester andLower Putnam Counties;Local 255, UnitedAssoci-ationofJourneymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and CanadaandGeorgeA. Fuller Company,Inc., and NeptuneWorldWide Moving,Inc. andLocal 445,International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca.Local895,UnitedBrotherhoodofCarpenters,AFL-CIO;District CouncilNo. 12,United Associ-ationofJourneymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada;Local 543,United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States andCanada; International Brotherhood of ElectricalWorkers,Local 501; International Building andCommon Laborers Union of America,Local 55;Metallic Lathers Union of New York and VicinityLocalUnion No.46,Wood,WireandMetalLathers International Union;Sheet Metal WorkersUnion Local 38; Westchester Building and Con-structionTrades Councils ofWestchester andLower Putnam Counties;Local 255, United Associ-ationofJourneymen and Apprentices of thePlumbing and Industry of the United States andCanadaandNeptune World Wide Moving Inc. andLocal 445, Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 2-CD-398 and2-CD-398-2October 28, 1970DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSThis is a proceeding under Section 10(k) of theIUnless otherwise indicated,dates fall in 1969.2At the hearing,the Hearing Officer granted a motion to allow UnionNational LaborRelationsAct, as amended, followingthe filing of charges by Neptune World Wide Moving,Inc., herein called Neptune, and George A. FullerCompany,Inc.,hereincalled Fuller, alleging thatRespondent Unions Local 895, United Brotherhoodof Carpenters, AFL-CIO (herein called Carpenters);Local 543, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industryof the United States and Canada (herein calledPlumbers Local 543); International Brotherhood ofElectrical Workers, Local 501 (herein called ElectricalWorkers);Local 55,InternationalBuilding andCommon Laborers Union of America (herein calledLaborers);Metallic Lathers Union of New York andVicinity Local Union No. 46, Wood, Wire and MetalLathers International Union (herein called Lathers);Local 38, Sheet Metal Workers Union (herein calledSheet Metal Workers); Local 255, United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada(herein called Plumbers Local 255); District CouncilNo. 12, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industryof the UnitedStatesand Canada (herein calledPlumbers Trade Council); and Construction TradesCouncils of Westchester and Lower Putnam Counties(herein called Construction Trades Councils) hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity set out below with anobject of requiring Neptune to assign the work indispute to employees represented by said Respon-dents rather than to Neptune's own employees whoare represented by Local 445, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein referred to as Teamsters.Pursuant to notice, a hearing was held beforeHearing Officer Herzl S. Eisenstadt on various datesbetween December 10, 19691 and April 16, 1970. Allparties appearing at the hearing were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon theissues.2Thereafter briefs were filed on behalfof all parties to the proceeding except Carpenters andFuller.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewedthe rulingsof the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the briefs of theCarbide, the owner of the premises on which the dispute arose,to interveneand participate in the hearing.186 NLRB No. 29 LOCAL 895, CARPENTERS153parties and the entire record in this case and makesthe following findings:1.THE BUSINESS OF THE COMPANIESThe parties stipulated that:A.Neptune, a New York corporation engaged inthemotor carrier business, has an annual grossrevenue in excess of 1 million dollars from thetransportation of gas in interstate commerce.B.Fuller is a Maryland corporation engaged inthe general contracting business. In the course of itsactivities it annually performs services in excess of$50,000 in each of several States and purchases andships materials across State lines in excess of $50,000.C.Union Carbide, the owner of the premises onwhich the dispute arose, is a New York corporationengaged in the manufacture, among other products,of chemical and industrial gases. It annually ships gasin excess of $50,000 to firms located outside the Stateof New York.On the basis of these stipulated facts, we find thatthe three companies are engaged in interstate com-merce and that it will effectuate the policies of the Actto assert jurisdiction herein.Respondents declined to stipulate whether Nep-tune, Union Carbide, or Fuller is the Employer for thepurposes of assigning the disputed work. The recordreveals that when Union Carbide contracted withNeptune for the movement of the equipment involvedherein, it neither directed Neptune to assign thedisputedwork to any particular employees norreserved for itself the right to make such assignment.Although at one point, because of the Respondents'work stoppage, Union Carbide asked Neptune toallow Fuller and its subcontractors to assign the workto the trades union members, Union Carbide ac-quiesced in Neptune's decision that its own employeeswould perform the disputed work. Accordingly, inview of such acquiescence, the fact that Neptune hasassigned the work and as it appears that it is Neptuneto whom Respondents look for the work assignment,we find that Neptune is the Employer herein for thepurposes of assigning the disputed work.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Carpenters,Plumbers Local 543, Electrical Workers, Laborers,Lathers, Sheet Metal Workers, and Plumbers Local255 are labor organizations within the meaning ofSection 2(5) of the Act.The Respondent trade unions contend that neitherPlumbers Trade Council nor Construction TradeCouncils is a labor organization or a proper party tothisproceeding. The record reveals that the twoCouncils have a common secretary-treasurer and arecomposed of the business agents who are elected bytheir constituent trade unions, many of whom areparties to this proceeding. Council meetings are on anirregular basis and usually are confined to discussionsof mutual problems of working conditions includinggrievances and contract negotiations. Although theCouncils sometimes, at the insistence of employersaffected by jurisdictional disputes, make recommen-dations on resolution of differences among unionmembers, they have no enforcement powers. Theyoperateno pension funds and it appears thatemployee participation in the Councils' activities isonly through their business agent-representatives.On the other hand, however, the Councils haveissued work cards for purposes of identification tomembers of its constituent unions and have contactedemployers with the object of protecting present andfuture work rights of the members of its constituenttrade unions. In fact, in the instant case, the recordreveals that Grimm, the Councils' common secretary-treasurer, in dealings with the companies involved,was acting on behalf of all the trade unions involvedin this proceeding in an effort to have the disputeresolved in a manner favorable to them.On these facts, while we find the evidence insuffi-cient to find that the Trade Councils are labororganizations, we are satisfied that through the effortsof their common secretary-treasurer to have thedisputed work assigned to the various trade unionmembers, they acted as a general agent for the otherRespondents. Accordingly, we find that they areproper parties to this proceeding.III.THE DISPUTEA.The Background of FactsThe facts show that since July 1966, Fuller has beenin the process of doing construction work for UnionCarbide in Tarrytown, New York. Part of that workwas the construction of laboratories and a complex ofoffice buildings known as the Linde Laboratory,which would ultimately house Union Carbide equip-ment to be transported there from existing laboratoryfacilities that were being consolidated into the newTarrytown location. In the course of constructing thebuilding,Fuller used its own employees and theemployees of its various subcontractors, all of whomare represented under collective-bargaining agree-ments between Fuller and its subcontractors and theappropriate building trades unions.In March 1969, Union Carbide engaged Neptune tomove the various furnishings and equipment from itsexisting facilities at Tonawanda, New York, Newark,New Jersey, and Speedway, Indiana, to the LindeLaboratory. On April 18, when Neptune made its firstdelivery, it used its own employees who are represent- 154DECISIONSOF NATIONALLABOR RELATIONS BOARDed by the Teamsters to unload the equipment from thevans and to put it in place within the building. Shortlythereafter, various trade union members objected toNeptune's employees handling the equipment fromthe loading dock and carrying it into the building.They took the position that such work should beperformed by members of the various trades workingon the building who would perform hookup andinstallationwork on the equipment. According toNelson, Fuller's projectmanager, a trade unionspokesman stated to him that if Neptune were allowedto move the equipment in, they [trade union leaders]would not be responsible for their employees [tradeunion members].On May 2, when Neptune arrived with another loadof equipment, Sablin, its supervisor, was met by adelegation of building trade representatives whodemanded that no equipment be moved off the trucksbeyond the loading dock by Neptune employees.When Neptune employees began unloading thetrucks and carrying the equipment into the building,members of the various trades engaged in a workstoppage. They returned to work however on May 5when at Grimm's suggestion Fuller wrote Grimm aletter stating that Respondents should perform thedisputed work.Thereafter, severalmeetings took place betweenrepresentatives of Fuller, Neptune, the Teamsters,and representatives of the building trade unions (andtrade councils) in an effort to reach a solutionacceptable to all the labor organizations involved. AtUnion Carbide's suggestion,Neptunemade nodeliveries while these discussions were taking place.When the negotiations were unsuccessful, Neptune onJuly 9 resumed its moving operations. When its trucksarrived at the dock, however, members of the buildingtrades in that general dock area ceased working.Becausea large accumulation of welding machinesand other equipment abandoned by members of thetrade unions blocked the passage from the dock to thebuilding entrance, Neptune was unable to deliver theequipment into the building. On July 11 Fuller filedcharges and on July 25 the United States DistrictCourt for the Southern District of New York, afterfinding thatmembers and representatives of theseveral trade unions involved had made threats andengaged in work stoppages which obstructed Nep-tune's access to the building in an effort to forceassignment of the disputed work to composite crewsof trade union members, enjoined Respondents fromdisrupting Neptune's deliveries.3 Although the deliv-eries subsequently were completed, the parties havebeen unable to resolve the dispute.3The parties stipulated that the transcript and exhibits from theinjunction proceeding be included as part of the record in the instantproceedingB.TheWork in DisputeThe disputed work, as redefined by the RegionalDirector in the amended Notice of Hearing, is limitedto the assignment of the work of moving equipmentand furnishings into buildings owned by or underconstruction for Union Carbide at Tarrytown, NewYork, and the placing of said furnishings andequipment at their designated locations in saidbuildings. The record however reveals that Respon-dents' claims were limited to the unloading andplacing of only that equipment on which they wouldthereafter perform hookup or installation work.C.Contentions of the PartiesNeptune and Local 445 contend that the assignmentof the disputed work to employees represented byLocal 445 was proper on the basis of (a) theircollective-bargaining agreement covering the disput-ed work; (b) Neptune's practice; (c) area and industrypractice; (d) skill of the employees assigned the work;and (e) the economy and efficiency of operations.While Union Carbide is neutral on the issue of whichgroup of employees should perform the disputedwork, it takes the position that Neptune is the properparty to make such assignment.The Respondents argue that the disputed workbelongs to trade union members on the basis of (a)possession of a requisite skills by members of therespective labor organizations and (b) area andindustry practice.Although Fuller also filed charges against theRespondents, it neither presented evidence of its ownat the hearing nor filed a brief with the Board.D.Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reason to believe thatSection 8(b)(4)(D) has been violated. As previouslyset forth, Respondents have demanded the work ofcarrying the equipment and furnishing from theloading dock into the building. The record furtherreveals,as found by the District Court in theinjunction proceeding, that members and representa-tives of the several Respondent building trades madethreats of work stoppages, engaged in work stoppages,and obstructed Neptune's access to the interior of thebuilding in an attempt to have the disputed workassigned to composite crews of employees representedby Respondents.4We find, therefore, on the entire record, that there is4Respondents sought to show that members ofthe Laborersdidnotparticipate in the work stoppage and moved for dismissal of the chargesallegingthatLaborersengagedinproscribed activityRespondents also LOCAL 895,CARPENTERS155reasonable cause to believe that a violation of Section8(b)(4)(D) has occurred and that the dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to the various relevant factors.51.Collective-bargaining agreementsent with Neptune's practice and is a factor favoringteamsters.Evidence as to industry and area practice isinconclusive as the record indicates a mixed use ofboth teamsters and tradesmen such as represented byRespondents to perform work similar to that indispute.3.Skills, efficiency, and economy of opera-tionThere is no evidence that a Board certificationcovers the disputed work.Neptune has a collective-bargaining agreement withthe Teamsters but has no such agreement with any ofthe other unions involved in this proceeding. Whilethe contract between Neptune and the Teamstersdoes not specifically refer to the work in dispute,Neptune and the Teamsters contend nevertheless thatthe agreement requires the assignment of the disputedwork to the Teamsters. In this connection, both pointout that a relevant part of the contract requires thatNeptune hire teamsters for "commercial work" andthat the contract defines as commercial work, "themoving and handling of contents of offices, etc."Additionally, Union Carbide points out that its awardof the contract to Neptune contemplated Neptune'smaking the entire move to points of installation. Inview of the fact that Neptune, pursuant to its contractwith Union Carbide, has completed all phases of themoving operation using only its own employees, whoare represented by the Teamsters, and in view of theabsence of any agreement between Neptune and thetrade unions, we find this factor tends to favorteamsters.2.Company, industry, and area practice.Neptune has assigned all phases of its movingoperation (including the task of initial handling,loading, unloading, and placing equipment in itsultimate situs) to its own employees for over 10 years,and has never assigned such work to members of theRespondents. Although there was some evidence thaton one occasion some equipment deposited byNeptune on a loading dock was emplaced bytradesmen, and that in some other instances smallamounts of equipment were emplaced by tradesmen,these appear to have been merely isolated incidents,rather than any uniform practice on Neptune's part.Accordingly, the present assignment appears consist-contends that Lathers neither claimed any of the work involved norengaged in a work stoppage.Without resolving credibility as to whethereither labor organization engaged in a work stoppage or individuallyasserted a claim to the work in dispute,we find the record evidenceindicates that both Laborers and Lathers adopted and ratified the action ofTrades Council secretary-treasurerGrimm who demanded the work onThe record does not indicate that the actual work ofmoving the equipment into buildings is difficult orrequires a degree of skill not possessed by theclaimants of the work in dispute. It appears however,that the skill involved is the smoothness of the totaloperation. In this regard, Neptune testified that itsemployees are trained to learn a coding and taggingsystem by which they know, from the momentequipment is picked up, the exact location at which itwill be placed in the building in which it is moved.Neptune's training program for its employees alsocontains instructions for the packing, handling, andunpacking of delicate and sensitive laboratory equip-ment, such as much of the equipment involved in theinstant dispute. Thus while the trade union membersmay possess skills equal to those of Neptune'semployees in handling the equipment, there is noevidence that members of Respondents are familiarwith Neptune's coding and tagging systems and couldmove equipment into designated places as smoothlyas can Neptune's employees. Also of significance isthe fact that Neptune has been satisfied with theteamsters' performance of the work in question.The evidence further reveals that since Neptune'soperations contemplates the use of its own employeesfor all phases of moving operations, these services, aswell as insurance and liability, are reflected in the all-inclusive tariff rates. In this regard, release of thegoods and equipment prior to ultimate emplacementwould result in fragmentation of the overall movingoperation, involving additional costs to the shipperbased on the different area wage rates of the variousRespondents whose members claim the disputedwork.Also, additional time would be required toallow inspection and inventory of the equipmentbeforeNeptune released it to the trade unionmembers who would move it into the building.Further, Neptune's rates are not subject to apportion-ment to reflect that employees other than its ownperformed work in connection with a move. Accord-behalfof all Respondents.Accordingly,we find reasonable cause forbelievingtheymade common cause withthe otherRespondents and areproperparties to this proceeding.5N.L.R.B.v.RadioTelevision Broadcasting Engineers UnionLocal 1212,InternationalBrotherhoodof ElectricalWorkers (Columbia BroadcastingSystem),364 U.S. 573. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDingly, considerations of skill, efficiency, and economyof operation all tend to favor an assignment consistentwith that made by Neptune.CONCLUSIONSHaving considered all pertinent factors, we con-clude that employees represented by Teamsters areentitled to perform the work in dispute. Members ofTeamsters are at least as skilled as are the members ofthe various Respondent trade unions insofar as thedisputed work is concerned and Neptune has beensatisfiedwith the quality of their work and theresultingefficiencyand economy of operations.Moreover, assignment of the work to employeesrepresented by the Teamsters is consistent withNeptune's interpretation of its contract with theTeamsters, its past practice, and the assignment is notinconsistent with any area or industry practice andwill result in more economical and skillful operations.Accordingly, we conclude from the foregoing thatNeptune'sassignmentof work to employees repre-sented by the Teamsters should not be disturbed. Onthe basis of the entire record, therefore, we shalldetermine the existing jurisdictional controversy byawarding the work in dispute to the employeesrepresented by the Teamsters, rather than to individu-als represented by members of Respondent tradeunions. Our present determination is limited to theparticularcontroversywhich gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings, and the entire record in this case,theNational Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of Neptune World Wide Moving,Inc., represented by Local 445, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America,are entitled to perform the workofmoving equipment and furnishings into thebuildings owned by or under construction for UnionCarbide atTarrytown, New York,and the placing ofsaid furnishings and equipment at their designatedlocations in such buildings for their Employer.2.Local 895,United Brotherhood of Carpenters,AFL-CIO; Local543, United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada;InternationalBrotherhood of ElectricalWorkers,Local 501; Local 55,International Building andCommon Laborers Union of America;MetallicLathersUnion of New York and Vicinity LocalUnion No.46,Wood,Wire and Metal LathersInternationalUnion;Local 38,Sheet Metal WorkersUnion;Local 255,United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada;DistrictCouncil No.12,United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada; andConstruction Trades Councils of Westchester andLowerPutnam Counties are not entitled by meansproscribed by Section 8(b)(4)(D)of the Act to force orrequire NeptuneWorldWide Moving,Inc., to assignthe above work to tradesmen represented by theabove-named labor organizations and parties.3.Within 10 days from the date of this Decisionand Determination of Dispute, the labor organiza-tions and parties listed in the preceding paragraphshall notify the Regional Director for Region 2, inwriting, whether or not they will refrain from forcingor requiring NeptuneWorldWide Moving,Inc., bymeans proscribed by Section 8(b)(4)(D)of the Act, toassign the work in dispute to their respective membersrather than to membersof Local445, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.